— Judgment, Supreme Court, New York County (Clifford A. Scott, J.), rendered on May 1, 1981, unanimously affirmed. In addition, we do not consider the sentence fixed as excessive. Application by appellant’s counsel to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no meritorious points which could be raised on this appeal. Concur — Kupferman, J. P., Sandler, Ross, Asch and Alexander, JJ.